Citation Nr: 1135565	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an allergic reaction to medication.

2.  Entitlement to service connection for a depressive disorder, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran experiences residuals of an allergic reaction to medication as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

2.  The evidence of record does not demonstrate that the Veteran has ever had a diagnosis of a depressive disorder which is related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of an allergic reaction to medication have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).

2.  A depressive disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudications, letters dated in November 2006 and May 2009 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A July 2009 VA mental disorders medical opinion discussed three ear, nose, and throat (ENT) medical reports dated in August 2008, September 2008, and October 2008.  None of these reports are currently associated with the claims file.  However, the July 2009 examiner described these reports in detail and based on the provided description and the fact that the reports are ENT reports, as opposed to psychiatric reports, the Board finds that these medical reports are not relevant to the Veteran's general psychiatric disorder claim.  As such, VA need not make any attempts to obtain them with respect to that claim.  38 C.F.R. § 3.159(c)(2).  It is clear from the July 2009 VA mental disorders medical opinion descriptions that the ENT reports are relevant to the Veteran's 38 U.S.C.A. § 1151 claim.  However, as discussed below, the only relevant factor for this claim is the extent to which a specific VA medical examiner was aware of the Veteran's medication allergy.  In this regard, the July 2009 VA mental disorders medical opinion specifically stated that all three of the ENT reports indicated that the Veteran was allergic to aspirin.  While this evidence is favorable to the Veteran, the Board accepts these statements as written and does not dispute their characterization in the July 2009 VA mental disorders medical opinion.  Accordingly, as the Veteran is already being given the full benefit of this favorable evidence, there would be no benefit to the Veteran for the Board to remand the issue to obtain the three missing ENT reports.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Furthermore, the Board emphasizes that the decision made below with regard to the Veteran's 38 U.S.C.A. § 1151 claim is not determinative on whether the Veteran did or did not report his medication allergy in the three ENT reports.  Accordingly, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  As such, the Board finds that any such failure, to include the failure to obtain the missing ENT reports, is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from an allergic reaction to medication which he experienced in February 2009.  Specifically, the Veteran claims that VA was aware of his allergy to aspirin and negligently prescribed him a medication which included aspirin, which resulted in a severe asthma attack.

A February 2, 2006 VA allergy clinic note stated that "[w]hen asked about aspirin [the Veteran] says that his airway closes off and [he] needs a shot of epinephorine when he takes ibuprofen."  The note then listed the Veteran's allergies as aspirin and nonsteroidal anti-inflmmatory drugs, including ibuprofen.  The assessment stated that the Veteran had a history of asthma, nasal polyps, and aspirin allergy, characterized as Samter's Triad.

Following the February 2, 2006 VA allergy clinic note, the Veteran reported that he had no known allergies in at least 21 separate VA medical reports up to August 20, 2008.  After August 20, 2008, as discussed in the July 2009 VA mental disorders medical opinion, the Veteran was noted to have an aspirin allergy in three separate ENT reports dated on August 29, 2009, September 9, 2008, and October 20, 2008.

On October 27, 2008, the Veteran was seen in a VA outpatient clinic with complaints of pain in both knees.  The Veteran's reported history included a statement that "he has no known allergies."  Following physical examination and diagnosis, the plan stated "will try Indomethacin for arthritis.  He has tried Motrin and Naprosyn in the past without much relief."

In a December 26, 2008 VA outpatient medical report, the Veteran once again stated that he had no known allergies.  Allergies to aspirin were then noted again in reports dated on January 19, 2009 and February 3, 2009.  The medical evidence of record shows that on February 16, 2009, the Veteran took the Indomethacin that was prescribed on October 28, 2008, and experienced an allergic reaction which resulted in acute, hypoxemic respiratory failure and caused multiple residual disorders.

The pertinent question before the Board is whether the VA medical examiner's October 27, 2008 prescription of Indomethacin to the Veteran was a negligent or otherwise erroneous act under the provisions of 38 U.S.C.A. § 1151.  There is one medical report of record which addresses this point.  The July 2009 VA mental disorders medical opinion included an extensive review of the Veteran's claims file and electronic records, as well as a telephone interview with the Veteran.  Following a thorough report on the Veteran's relevant medical history, the examiner opined that

it is at least as likely as not that the claimed anxiety, headaches and memory problems are due to his stress over the reaction to the medication, indomethacin, to which he was allergic.  The [V]eteran has had mental health evaluation[s] and treatment since that time supporting diagnoses of posttraumatic stress disorder [(PTSD)] and panic disorder which are directly attributed to his experience of the allergic reaction.

In regard to whether there was evidence of carel[ess]ness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care of treatment, based on review of all available information, I cannot resolve this without re[s]orting to speculation.

The examiner then gave a very thorough discussion of why such an opinion could not be provided without resort to speculation.  The examiner concluded that the deciding factor in determining negligence was whether the Veteran reported that he had no known allergies on October 27, 2008, when the prescription of Indomethacin was made.  The examiner then gave a specific opinion as to whether there would have been negligence, if the Veteran had reported that he had no known allergies, stating that, "[i]f the [VA medical center] records are accurate in that the [V]eteran answered he had no allergies as documented, then it is less likely than not that there was an error in judgment or negligence."  While the medical examiner did not give a specific corresponding opinion as to whether there would have been negligence if the Veteran had properly reported his aspirin allergy, the overall tone and wording of the medical opinion demonstrates that the examiner held such a view.  Accordingly, the Board finds that the medical evidence of record demonstrates that that the Veteran's treatment was negligent or otherwise erroneous if he did indeed report an aspirin allergy on October 27, 2008, but not negligent or otherwise erroneous if he did not report an aspirin allergy on October 27, 2008.  As such, the Board must make a factual determination as to which of these scenarios occurred.

The October 27, 2008 VA outpatient clinic report specifically noted that the Veteran "has no known allergies."  This statement is disputed by the Veteran.  The July 2009 VA mental disorders medical opinion included a quotation from the Veteran from the telephone interview.  The Veteran stated that "I knew I was allergic to Aspirin and Motrin . . . I told the lady I'm allergic to Aspirin and Motrin.  After we went over that she gave me the Indomethacin."  In a September 2009 notice of disagreement, the Veteran stated that

[w]hen I was prescribed the [Indomethacin] it was by a doctor from a foreign country who did not understand me very well.  I told him I was allergic to aspirin and motrin.  I did not know that [Indomethacin] contained aspirin.  I could not understand what the doctor said to me, and he could not understand what I said to him.

The Veteran's statements are competent to demonstrate that he informed VA medical professionals regarding his allergy to aspirin during his treatment on October 27, 2008.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, such as experiencing loud noises in service).  However, the Board does not find the Veteran's statements in this regard to be credible.  A review of the Veteran's claims file demonstrates that the Veteran has a long history of making inconsistent and inaccurate lay statements.  For example, in an October 1995 VA psychology report, the Veteran reported that he had

served in approximately 14 countries.  He was involved in some combat situations where he was fired upon.  He was involved in recon missions. . . .  He shared that 16 of his co-workers were injured or killed by exploding mines, etc.  He also shared that he had seen people in combat.

However, the Veteran's service personnel records show that the Veteran served during peacetime, did not have any period of foreign service, received no decorations indicative of participation in combat, and had a military specialty of "plumber" for nearly his entire period of military service.

More pertinent to the issue at hand, the medical evidence of record shows that the Veteran reported that he had no known allergies in at least 21 separate VA medical reports between February 2, 2006 and August 20, 2008, despite having reported an allergy to aspirin on February 2, 2006.  The Veteran has not disputed that all of these reports are inaccurate, and the Board finds no evidence of record that would indicate that VA had erroneously reported the Veteran's statements on so many different occasions during that two and a half year period.  Accordingly, the evidence of record demonstrates that the Veteran had previously reported not having any allergies following his initial report of an aspirin allergy on February 2, 2006.

Finally, the Veteran's statements regarding his October 27, 2008 treatment are themselves inconsistent.  First, while speaking with the medical examiner who provided the July 2009 VA mental disorders medical opinion, the Veteran stated that the medical examiner he informed of his aspirin allergy was a woman.  However, in the September 2009 notice of disagreement, the Veteran stated the medical examiner was a man.  In addition, the Veteran reported that "I could not understand what the doctor said to me, and he could not understand what I said to him."  However, the October 27, 2008 report includes very specific reports of medical history which are entirely inconsistent with the medical examiner being unable to understand the Veteran.  Accordingly, the Board finds that the Veteran's statements are not credible to demonstrate that he informed VA medical professionals regarding his allergy to aspirin during his treatment on October 27, 2008.  As such, the preponderance of the evidence of record demonstrates that the Veteran informed the VA medical examiner on October 27, 2008 that he had no known allergies.  Thus, the July 2009 VA mental disorders medical opinion provides a medical opinion that "it is less likely than not that there was an error in judgment or negligence."

As such, the evidence of record does not show that the Veteran experiences residuals of an allergic reaction to medication as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an allergic reaction to medication are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depressive Disorder

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); but see Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that if there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim).

In this case, the Veteran has previously filed claims for separate psychiatric disorders.  Service connection for bipolar disorder was denied by a May 1996 rating decision, and a February 1998 rating decision denied the Veteran's request to reopen that final rating decision.  In addition, service connection for PTSD was denied by an April 2006 rating decision.  All of these rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Accordingly, the service connection claim on appeal is strictly limited to a claim of service connection for a depressive disorder, as specifically differentiated from a general acquired psychiatric disorder, including bipolar disorder and PTSD.  See Boggs, 520 F. 3d at 1335.  In a May 2011 Appellant's Brief, the Veteran's representative recharacterized the claim as "entitlement to service connection for an acquired psychiatric disorder; including bipolar disorder with agoraphobia, major depressive disorder, and [PTSD]."  However, this simple recharacterization does not change the fact that service connection for bipolar disorder and PTSD have previously been denied by final rating decisions, and no new material evidence claims are currently on appeal before the Board.  Id.  Accordingly, these separate diagnoses cannot be considered part of the claim on appeal.

The Veteran's intention to file a specific claim for a depressive disorder is also apparent in multiple documents related to the claim on appeal.  In a November 2006 letter, the Veteran's representative responded to an inquiry from the RO requesting a clarification as to the nature of the Veteran's claims by specifically stating that "[i]t is the [V]eteran's intent to file a service connection [claim] for his depression . . . secondary to his service connected right knee condition."  In a March 2007 notice of disagreement, the Veteran referenced a March 2007 letter from a social worker which he claimed "confirm[ed] a diagnosis of depression related to pain from my right knee and related sleep loss."  Similarly, in a November 2008 statement, the Veteran stated that he was submitting evidence which he believed "verify a diagnosis (primary) of depression secondary to my physical disabilities, the major one being my service connected right knee condition."  Accordingly, the evidence of record shows that the Veteran intended to file a claim for a depressive disorder as a specific diagnosis, independent of other psychiatric diagnoses.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include only a single medical report related to a psychiatric disorder.  In September 1981, the Veteran was seen with complaints of feeling depressed, "down," and unable to sleep for the previous six weeks.  The Veteran stated that he had money taken from his foot locker and had some family problems.  The provisional diagnosis was questionable adjustment reaction.  On subsequent examination, the Veteran's family problems were found to be "not realistically presented" to the previous examiner and had been "used as a means to acquire [mental health] assistance."  The Veteran denied having family problems, expressed job dissatisfaction, and stated that he had depression as a result of his job experience.  The Veteran had isolated himself after duty hours and was recommended to begin activities, such as joining a wrestling team, to increase his involvement.

After separation from military service a June 1989 VA hospital discharge report stated that the Veteran was brought in by his parent due to cocaine abuse.  The Veteran reported no psychiatric care history.  On discharge, the diagnosis included drug dependence, cocaine.  The medical evidence of record shows that multiple psychiatric disorders have been consistently diagnosed since 1989.  The vast majority of these diagnoses have been related to substance abuse/dependency and bipolar disorder.  The Veteran regularly reported feeling depressed, though this symptom was repeatedly ascribed to the Veteran's substance abuse/dependency and bipolar disorder diagnoses.  As discussed above, these diagnoses are distinctly separate from the claim on appeal.  Accordingly, any depressive symptoms which have been associated with a psychiatric disorder other than an independent depressive disorder are not relevant to the claim on appeal and will not be discussed in further detail.

A March 2007 letter from a social worker stated that the Veteran had seen the social worker several times in mid-2006 for depression.  The Veteran reported sleep difficulties associated with constant pain from his right knee.  The letter stated that "[t]he cumulative effect of this pain exasperated his depression."

An April 2009 VA mental disorders examination report stated that the Veteran's claims file and medical records had been reviewed.  After a review of the Veteran's history, a mental status examination, and diagnostic testing, the diagnosis was rule out depressive disorder, not otherwise specified, secondary to chronic right knee pain.  The examiner stated that 

[b]ased upon the results of the above evaluation there is insufficient evidence to conclude that the [V]eteran meets DSM-IV criteria for a psychiatric diagnosis related to his service-connected condition of chronic right knee dysfunction.  When asked a number of times in a number of different ways all he could report was some anger and irritability, decreased sex drive, and lack of confidence related to his condition.  He denies other symptoms when asked.  The level of symptoms would seem to be easily remedied with standard cognitive-behavioral pain management techniques [of] which he has not availed himself.  Alternatively, a more chronic condition could be established after formal treatment, but not based on his self-report or testing today. . .  It is more likely than not that currently no diagnosis can be confidently related to any service-connected conditions.

The evidence of record does not demonstrate that the Veteran has ever had a diagnosis of a depressive disorder which is related to military service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of a depressive disorder.  While the Veteran complained of depression in a September 1981 service treatment report, no diagnosis of a depressive disorder was made.  In addition, there is no medical evidence of record which directly relates any diagnosed depressive disorder to military service, and the Veteran himself specifically states that his depression is secondary to his right knee disability, as opposed to directly related to military service.  Accordingly, the preponderance of the evidence of record does not demonstrate that the Veteran has a current diagnosis of a depressive disorder which is directly related to military service.

There are only two medical reports of record which discuss a relationship between a depressive disorder and the Veteran's service-connected right knee disability.  The March 2007 letter from a social worker stated that the Veteran had been treated for "depression" and that "[t]he cumulative effect of [his right knee] pain exasperated his depression."  However, the entire letter is only four sentences long and does not include any discussion of the Veteran's history, mental status examination, or diagnostic testing, let alone a detailed basis for the findings.  Accordingly, the Board assigns low probative weight to the March 2007 letter.  In contrast, the April 2009 VA mental status examination report included a review of the Veteran's history, a mental status examination, diagnostic testing, and a thorough discussion of the Veteran's diagnosis and the basis behind the opinions given.  That report opined that the Veteran did not meet the diagnostic criteria for any psychiatric disorder which was related to his service-connected right knee disability.  Due to the far greater detail and information contained in the April 2009 report, the Board assigns it high probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993) (stating that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion).

The Veteran is competent to report the symptoms he experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  However, the Veteran's statements alone are not sufficient to prove that he has ever had a diagnosis of a depressive disorder which is related to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has ever had a diagnosis of a depressive disorder which is related to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the preponderance of the evidence of record does not show that the Veteran has ever had a diagnosis of a depressive disorder which is related to military service or to a service-connected disability.  As such, service connection for a depressive disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of an allergic reaction to medication is denied.

Service connection for a depressive disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


